DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
The disclosure is objected to because of the following informalities: On page 2, lines 16-17, “may implemented” should read “may be implemented.” On page 10, lines 8-9, “sent the robot’s” should read “sent to the robot’s.” On page 12, line 29, “commands provide by” should read “commands provided by.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: end-effector in claim 3 and control system in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites the limitation "the environment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa (JP 2013230903 A).

	Regarding claim 1, Furukawa discloses a method of manipulating an element using an autonomous vehicle, the method comprising: following engagement with the element and during 
Page 10, Paragraph 7, “First, in operation stacked by forklift 1, in step S1, the move to the front of
the load W of transferring the subject, and detects the position of the load W in step S2.”); in response to detecting the relative movement, making a determination that the engagement is inadequate for the autonomous vehicle to continue manipulating the element; and controlling the autonomous vehicle based on the determination (Furukawa, Page 7, Paragraphs 3-7 and Page 8, Paragraph 1, “because it may load shifting occurs, stop traveling moves to step S4, performing the transfer of the suspension processing step S5… particularly when the range of displacement exceeds the allowable range, prior to cause collapse of cargo, to stop the running of the forklift safely I can be”). 

	Regarding claim 3, Furukawa further discloses the method of claim 1, wherein the relative movement is detected by detecting a distance between the autonomous vehicle and the element during movement of the autonomous vehicle (Furukawa, Page 7, Paragraph 3-6, “of the load W and starts traveling the forklift 1 because it may load shifting occurs… Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W”); wherein the autonomous vehicle comprises an end-effector configured to engage with the element (Furukawa, Page 10, Paragraph 8, “movable toward and away from the vehicle body 10 with the mast and fork 11 angles down from above the front F2 facing the forklift 1 of the load W When using a reach lift, to 

	Regarding claim 4, Furukawa further discloses the method of claim 3, wherein the engagement is inadequate when the autonomous vehicle is moving forward and the element moves relative to the autonomous vehicle causing the distance to change (Furukawa, Page 7, Paragraphs 2-3, “to start forward movement of the vehicle body 10… because it may load shifting occurs”). 

	Regarding claim 5, Furukawa further discloses the method of claim 3, wherein the engagement is inadequate when the autonomous vehicle is moving backward and the element moves relative to the autonomous vehicle causing the distance to change (Furukawa, Page 14, Paragraphs 6-7, “vehicle body 10 is retracted, the fork 11 is caught in the insertion port of the pallet, mounted with the load W is dragged The, is determined to be abnormal, the routine goes to Step S10, the stop of the vehicle body 10 backward… If there is no abnormality, and terminates retraction of the vehicle body 10 at step S8 and then the flow proceeds to step S7, the continued retraction of the body 10”). 

	Regarding claim 6, Furukawa further discloses the method of claim 1, wherein controlling the autonomous vehicle comprises stopping movement of the autonomous vehicle in either forward or backward directions (Furukawa, Page 7, Paragraphs 3-7 AND Page 8, Paragraph 1, “because it may load shifting occurs, stop traveling moves to step S4, performing the transfer of the suspension processing 

	Regarding claim 7, Furukawa further discloses the method of claim 1, wherein the relative movement is detected by detecting a distance between the autonomous vehicle and the element during movement of the autonomous vehicle (Furukawa, Page 7, Paragraph 3-6, “of the load W and starts traveling the forklift 1 because it may load shifting occurs… Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W”); and wherein detecting the distance is performed using a light detection and ranging (LIDAR) system (Furukawa, Page 4, Paragraph 3, “Then, in a two-dimensional laser rangefinder 2, it is possible distance step angle to the object, the inclination angle φ1 of the laser light irradiated from (see Figure 1), is obtained by calculating the position of the object.”). 

	Regarding claim 13, Furukawa discloses a system comprising: an autonomous vehicle comprising a sensor to generate data based on relative movement between the autonomous vehicle and an element (Furukawa, Abstract, “To provide a forklift capable of determining a positional displacement of a load to be a cause of a load shift during traveling. SOLUTION: A forklift comprises a determination means 3 for calculating the position of an upper surface F1 relative to the forklift 1 and determining displacement in a loading position of a load W” AND Pages 4, Paragraphs 5-6, “the difference in length of L1, L2 is the angle θ1, the θ2 length and I have to be judged when is within a predetermined range of the difference, that there is no positional displacement of the load W.” AND Page 10, Paragraph 7, “First, in operation stacked by forklift 1, in step S1, the move to the front of the load W of transferring the subject, and detects the position of the load W in step S2.”); the autonomous vehicle further comprising an end-effector to engage the element (Furukawa, Page 10, Paragraph 8 
“To provide a forklift capable of determining a positional displacement of a load to be a cause of a load shift during traveling. SOLUTION: A forklift comprises a determination means 3 for calculating the position of an upper surface F1 relative to the forklift 1 and determining displacement in a loading position of a load W” AND Pages 4, Paragraphs 5-6, “the difference in length of L1, L2 is the angle θ1, the θ2 length and I have to be judged when is within a predetermined range of the difference, that there is no positional displacement of the load W.” AND Page 10, Paragraph 7, “First, in operation stacked by forklift 1, in step S1, the move to the front of the load W of transferring the subject, and detects the position of the load W in step S2.”); in response to the relative movement, making a determination that the engagement is inadequate for the autonomous vehicle to continue manipulating the element; and controlling the autonomous vehicle based on the determination (Furukawa, Page 7, Paragraphs 3-7, AND Page 8, Paragraph 1, “because it may load shifting occurs, stop traveling moves to step S4, performing the transfer of the suspension processing step S5… particularly when the range of displacement exceeds the allowable range, prior to cause collapse of cargo, to stop the running of the forklift safely I can be”). 

Regarding claim 15, Furukawa further discloses the system of claim 13, wherein the data represents a distance between the autonomous vehicle and the element during movement of the 

Regarding claim 16, Furukawa further discloses the system of claim 15, wherein the engagement is inadequate when the autonomous vehicle is moving forward and the element moves relative to the autonomous vehicle causing the distance to change (Furukawa, Page 7, Paragraphs 2-3, “to start forward movement of the vehicle body 10… because it may load shifting occurs”). 

Regarding claim 17, Furukawa further discloses the system of claim 15, wherein the engagement is inadequate when the autonomous vehicle is moving backward and the element moves relative to the autonomous vehicle causing the distance to change (Furukawa, Page 14, Paragraphs 6-7, “vehicle body 10 is retracted, the fork 11 is caught in the insertion port of the pallet, mounted with the load W is dragged The, is determined to be abnormal, the routine goes to Step S10, the stop of the vehicle body 10 backward… If there is no abnormality, and terminates retraction of the vehicle body 10 at step S8 and then the flow proceeds to step S7, the continued retraction of the body 10”). 

Regarding claim 18, Furukawa further discloses the system of claim 13, wherein controlling the autonomous vehicle comprises stopping movement of the autonomous vehicle in either forward or backward directions (Furukawa, Page 7, Paragraphs 3-7 AND Page 8, Paragraph 1, “because it may load 

Regarding claim 19, Furukawa further discloses the system of claim 13, wherein the sensor comprises a light detection and ranging (LIDAR) system (Furukawa, Page 4, Paragraph 3, “Then, in a two-dimensional laser rangefinder 2, it is possible distance step angle to the object, the inclination angle φ1 of the laser light irradiated from (see Figure 1), is obtained by calculating the position of the object.”). 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8-9, 11-12, 14, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Shah (US 20190194005 A1).

Regarding claim 2, Furukawa does not teach prior to the engagement with the element, detecting relative movement between the autonomous vehicle and the element; and controlling the autonomous vehicle to continue to move based on detecting relative movement prior to engagement.
Shah teaches prior to the engagement with the element, detecting relative movement between the autonomous vehicle and the element (Shah, Pages 11-12, Paragraphs 0106-0119, “tines 302 and 304 may snag on a portion of pallet 310, rather than moving through it smoothly, thus inadvertently pushing pallet 310 through the environment… detected unplanned movement of pallet 310”); and controlling the autonomous vehicle to continue to move based on detecting relative movement prior to engagement (Shah, Page 11, Paragraphs 0114-0116 “In response, the control system may modify motion of vehicle 300 to avoid pushing pallet 310 further by stopping vehicle 300, causing vehicle 300 to pivot to shake free of any snag between pallet 310 and tines 302 and 304, determining a new path for vehicle 300 to follow to reengage pallet”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Furukawa to include prior to the vehicle engagement with the element, detecting relative movement between the vehicle and the element, and controlling the vehicle based on the relative movement of Shah in order to prevent dragging or pushing of the element. An autonomous forklift may not engage completely with a pallet, and when the forklift starts moving, “this may result in the pallet being pushed or dragged by the vehicle, preventing proper pallet pick-up or drop-[off], and potentially causing damage to the pallet or the warehouse environment.” (Shah, Page 3, Paragraph 0037). By controlling the movement of the forklift to re-engage with the pallet, damages to the pallet and environment can be avoided. 

Regarding claim 8, Furukawa teaches the relative movement is detected by detecting a distance between the autonomous vehicle and the element during movement of the autonomous vehicle (Furukawa, Page 7, Paragraph 3-6, “of the load W and starts traveling the forklift 1 because it may load shifting occurs… Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W”). 
Furukawa does not teach detecting the distance is performed using a three-dimensional (3D) camera. 
Shah teaches detecting the distance is performed using a three-dimensional (3D) camera (Shah, Page 13, Paragraphs 0127-0128 “Sensor 906 may be a 3D LIDAR device, a ToF camera, or a stereo camera, among other possibilities… sensor 906 may generate sensor data points 914 indicative of a plurality of distances between sensor 906 and different points along the front faces of pallet 908 and load 910”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Furukawa with detecting the distance using a three-dimensional (3D) camera of Shah in order to detect relative movement between the autonomous vehicle and the element during movement of the autonomous vehicle. A 3D camera is a known alternative to a LIDAR sensor for detecting movement of a 
	
	Regarding claim 9, Furukawa teaches the relative movement is detected by detecting a distance between the autonomous vehicle and the element during movement of the autonomous vehicle (Furukawa, Page 7, Paragraph 3-6, “of the load W and starts traveling the forklift 1 because it may load shifting occurs… Then, measure the distances L1, L2 θ1 angle between P1, P2 both side edges in the width direction of the upper surface F1 of the load W”).
	Furukawa does not teach detecting the distance is performed using one or more ultrasonic sensors.
	Shah teaches detecting the distance is performed using one or more ultrasonic sensors (Shah, Page 7, Paragraph 0078, “and/or range sensors (e.g., ultrasonic and/or infrared), among others. The sensor(s) may provide sensor data to a processor(s) to allow for appropriate interaction of a robotic device with the environment”). 


	Regarding claim 11, the combination of Furukawa and Shah, as applied to claim 2 above, further teaches detecting that the autonomous vehicle is moving using laser-based detection relative to the environment (Shah, Page 8, Paragraph 0086, “Sensor(s) 220 can be configured to measure conditions in an environment… a location sensor to measure locations and/or movements of the computing device 200, such as, but not limited to, a gyroscope, an accelerometer, a Doppler sensor, a Global Positioning System (GPS) device, a sonar sensor, a radar device, a laser-displacement sensor”). 

Regarding claim 12, the combination of Furukawa and Shah, as applied to claim 2 above, further teaches detecting that the autonomous vehicle is moving using a three-dimensional (3D) camera (Shah, Page 6, Paragraph 0065, “For example, sensor(s) 112 may capture data corresponding to the terrain of the environment, location and/or identity of nearby objects ( e.g., pallets, environmental landmarks), which may assist with environment recognition and navigation… one or more cameras ( e.g., stereoscopic cameras for three-dimensional (3D) vision)”). 

Regarding claim 14, the combination of Furukawa and Shah, as applied to claim 2 above, teaches wherein the control system is configured to perform operations comprising: prior to the full engagement with the element, receiving the data from the sensor based on relative movement between the autonomous vehicle and the element (Shah, Pages 11-12, Paragraphs 0106-0119, “tines 302 and 304 may snag on a portion of pallet 310, rather than moving through it smoothly, thus inadvertently pushing pallet 310 through the environment… detected unplanned movement of pallet 310”); and controlling the autonomous vehicle to continue to move based on the relative movement prior to engagement (Shah, Page 11, Paragraphs 0114-0116, “In response, the control system may modify motion of vehicle 300 to avoid pushing pallet 310 further by stopping vehicle 300, causing vehicle 300 to pivot to shake free of any snag between pallet 310 and tines 302 and 304, determining a new path for vehicle 300 to follow to reengage pallet”). 

Regarding claim 20, the combination of Furukawa and Shah, as applied to claim 8 above, teaches the sensor comprises one or more three-dimensional (3D) cameras (Shah, Page 13, Paragraphs 0127-0128, “Sensor 906 may be a 3D LIDAR device, a ToF camera, or a stereo camera, among other possibilities… sensor 906 may generate sensor data points 914 indicative of a plurality of distances between sensor 906 and different points along the front faces of pallet 908 and load 910”). 

Regarding claim 21, the combination of Furukawa and Shah, as applied to claim 9 above, teaches the sensor comprises one or more ultrasonic sensors (Shah, Page 7, Paragraph 0078, “and/or range sensors (e.g., ultrasonic and/or infrared), among others. The sensor(s) may provide sensor data to a processor(s) to allow for appropriate interaction of a robotic device with the environment”). 

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa in view of Kakela (US 20140222300 A1).

Regarding claim 10, Furukawa does not teach detecting that the autonomous vehicle is moving based on encoders that detect tire rotation.
Kakela teaches detecting that the autonomous vehicle is moving based on encoders that detect tire rotation (Kakela, Page 2, Paragraph 0022, “the sensor for detecting driving of the mobile machine is a motion sensor which is arranged to detect rotation movement of wheels or axles or a carrier.” AND Page 2, Paragraph 0036, “moving of the carrier 3 in the forward direction or reversing the carrier, may be detected in many ways…  One more alternative is to detect rotation movement of wheels or axles by motion sensors 14”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Furukawa to include encoders that detect tire rotation of Kakela in order to determine when the autonomous vehicle is moving. It is necessary to detect movement of a forklift to determine where it’s moving towards, and encoders are able to do this, as taught by Kakela. By detecting tire rotation with an encoder, the forklift computers can process the data and determine the forklift’s movement. 

Regarding claim 22, the combination of Furukawa and Kakela teaches the autonomous vehicle comprises one or more encoders to detect tire rotation and to output data to the control system based on the tire rotation (Kakela, Page 2, Paragraphs 0035-0036, “The operator 9 may drive D the mobile machine 1 in forward and reverse directions by giving control commands to a control system 10… One more alternative is to detect rotation movement of wheels or axles by motion sensors 14”). 

Conclusion

should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-6:00. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                                                                                                                                                                                                                              

/ANSHUL SOOD/Primary Examiner, Art Unit 3669